Citation Nr: 1519781	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine disability, currently rated as 40 percent disabling, on an extraschedular basis.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1977.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied entitlement to an increased rating for the appellant's service-connected lumbar spine disability.

In November 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been reviewed and associated with the claims file.  However, that VLJ has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

Thereafter, in a March 2013 decision, the Board increased the disability evaluation for the lumbar spine to 40 percent and remanded the issues of entitlement to an increased rating for a lumbar spine disability on an extraschedular basis and entitlement to a TDIU.

The Veteran appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court remanded the Board's March 2013 decision only to the extent that it "denied entitlement to a rating in excess of 10 percent for a lumbar spine disability, prior to October 21, 2010, and a rating in excess of 20 percent since October 21, 2010, to the extent that the decision denied a separate  rating based on neurological impairment of the right lower extremity."  The Board notes that the phrasing employed by the Court is confusing, because, as noted above, the March 2013 Board decision did not deny a rating in excess of 10 percent for a lumbar spine disability, prior to October 21, 2010, and a rating in excess of 20 percent since October 21, 2010; rather, a 40 percent evaluation was granted throughout the appeal.  Thus, the crux of the Court's remand was to compel consideration of a separate rating assignment for neurological disability of the right lower extremity.  This issue was duly addressed and denied by the Board in an April 2014 decision.  The Board again remanded the issues of entitlement to an increased rating for a lumbar spine disability on an extraschedular basis and entitlement to a TDIU.

Thereafter, in an October 2014 rating decision, the RO denied entitlement to a TDIU.

This case was again remanded by the Board in December 2014 for compliance with its previous remand directives, which required the RO to abjudicate the issues on appeal and determine whether referral for extraschedular consideration was warranted.  The RO adjudicated the issues in a January 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted, the issue of entitlement to an increased schedular rating for the Veteran's lumbar spine disability was adjudicated in the March 2013 Board decision.  There is no indication that the Veteran appealed that determination.  As such, this decision will only discuss whether referral for extraschedular consideration is warranted.


FINDINGS OF FACT

1.  The symptomatology associated with the Veteran's service-connected lumbar spine disability is fully addressed in the applicable rating criteria, thus referral for extraschedular consideration is not warranted.

2.  The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for referral to the Director, Compensation and Pension Service for entitlement to a rating in excess of 40 percent for a lumbar spine disability, on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

Turning to the Veteran's increased rating claim for his service-connected lumbar spine disability, VA's duty to notify was satisfied through a notice letter dated in March 2008, which fully addressed all notice elements.  Pursuant to the Board's remand directives, the Veteran was afforded notice in April 2013 that explained what information was needed to substantiate a claim of entitlement to a TDIU.  The Board finds that the duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations, which are adequate for the purposes of the claims adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

I. Extraschedular Consideration

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether a claimant's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the claimant's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

Rating Criteria

The Veteran's lumbar spine has been rated as 40 percent disabling under Diagnostic Code 5242, which provides the rating criteria for degenerative arthritis of the spine based on limitation of motion.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2, and Plate V (2014).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note 5.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243 Note (1).

Factual Background 

Turning to the evidence of record, the Veteran was afforded a VA examination in October 2008.  At that time, he reported that he had no inpatient hospitalizations or incapacitating episodes that required physician prescribed bed rest in the past 12 months.  He reported using a back brace for support.  The appellant was unemployed at the time of the examination and reported that he retired in 2002 due to longevity and trouble with his back.  Range of motion testing revealed: forward flexion to 73 degrees with pain at the end of the motion; lateral left and right flexion to 28 degrees with pain at the end of the motion; extension to 30 degrees without pain; and left and right rotation to 30 degrees without pain.  Following repetitive testing, forward flexion was limited to 50 degrees due to pain.  

Subsequent VA treatment records noted complaints of back pain.  Notably, records dated in March 2009 indicated forward flexion to 20 degrees and records dated in May 2009 demonstrated forward flexion to 30 degrees and extension to 20 degrees.

The Veteran was afforded an additional VA examination in August 2010.  He reported that he had not had any hospitalizations or surgical procedures since his last VA examination.  Additionally he had no incapacitating episodes requiring bedrest, including physician-ordered bed rest.  It was noted that he used a back brace for support.  He again reported that he retired in 2002 because he had enough years but also due to his back pain.  Thereafter he worked part time for himself as a general contractor.  He reported that he only worked part time due to his back discomfort.  Range of motion testing, with pain at the end, revealed: forward flexion to 70 degrees, extension to 30 degrees, left and right lateral rotation to 30 degrees; and left and right rotation to 30 degrees.

During an October 2010 VA examination the Veteran reported pain, weakness, stiffness, lack of endurance and flare-ups.  There were no incapacitating episodes requiring physician ordered bed rest in the past 12 months.  It was noted that he was employed from 1977 to 2001.  He reported increasing back pain during that time but mostly retired because "it was time."  It was again noted that he worked part time, however he had missed 10 days of work in the last 12 months due to back pain.  Range of motion testing revealed: forward flexion to 70 degrees without pain and to 80 degrees with pain; extension to 30 degrees without pain; left lateral flexion to 35 degrees without pain and to 45 degrees with pain; right lateral flexion to 30 degrees without pain and to 45 degrees with pain; left lateral rotation to 40 degrees without pain and to 50 degrees with pain; and right lateral rotation to 35 degrees without pain and to 40 degrees with pain.  It was noted that there were no significant changes following repetitive range of motion testing.  

Range of motion testing from a January 2012 VA examination demonstrated: forward flexion to 40 degrees with evidence of pain at 40 degrees; extension to 25 degrees with evidence of pain at 20 degrees; left lateral flexion to 30 degrees or more with evidence of pain at 30 degrees or more; right latera flexion to 20 degrees with evidence of pain at 20 degrees; and left and right lateral rotation to 25 degrees with evidence of pain at 25 degrees.  Repetitive testing revealed forward flexion to 30 degrees and extension to 15 degrees.  It was determined that the Veteran did not have IVDS.  At the time of the examination the appellant reported constant back pain that was activated with bending, stooping and lifting overhead.  He noted that all of the aforementioned activities were required on his former job which increased his back pain and caused him to quit his job.

During the November 2012 Board videoconference hearing, the Veteran reported that he experienced incapacitating episodes about 7 to 8 times in the past year.  

In a May 2013 VA examination, range of motion testing revealed: forward flexion to 50 degrees with evidence of pain at 40 degrees; extension to 25 degrees with evidence of pain at 25 degrees; left and right lateral rotation to 30 degrees or more with no objective evidence of pain; and left and right lateral rotation to 30 degrees or more with no objective evidence of pain.  There was no additional loss in range of motion following repetitive testing.  It was noted that the Veteran did not have IVDS.

Lastly, in a December 2014 private opinion, the physician determined that the VA formula for rating disabilities based upon a diagnosis of IVDS is arbitrary and capricious.  It does not meet the intent of 38 CFR sections 1 in that it does not "represent as far as can practicably be determined that average impairment in earning resulting from disease and injures and their residual conditions in civil occupations..."  Therefore, an alternate method of assessing disability related to these disabilities needs to be found.

Analysis

After a review of the evidence, the Board finds that referral to Director of the Compensation and Pension Service for extraschedular consideration is not warranted, as the schedular criteria are not inadequate.  In this regard, the 40 percent rating was assigned based on limitation of motion of the lumbar spine.  The rating criteria adequately describe the symptoms of the appellant's lumbar spine disability, which include pain and reduced range of motion.  The rating code does encompass limitation to less than 0 degrees, defined as ankylosis of the spine; however, the medical evidence does not indicate that the appellant has ankylosis of the spine.  Thus, a level of immobility not contemplated by the rating criteria has not been established.  

With regard to the Veteran's report of incapacitating episodes, the Board also finds that such symptom is contemplated by the rating criteria.  The schedular rating criteria specifically provides for disability ratings based on incapacitating episodes which required bed rest prescribed by a physician.  Although the appellant reported incapacitating episodes during the Board videoconference hearing, he denied having such symptoms during the October 2008, August 2010 and October 2010 VA examinations.  Moreover, IVDS was not found on subsequent VA examinations and the additional medical records do not suggest prescribed bedrest by a physician.  While a higher rating is available under the applicable Diagnostic Code, the appellant's symptoms do not currently meet the criteria for the higler evaluation.

In sum, there is no indication that the Veteran's reported symptoms have not been considered in the applicable rating criteria.  As the Board has determined that the rating criterion is adequate to evaluate the appellant's disability picture, consideration under the remaining elements of Thus is not required. 

In light of the forgoing, the Board finds that referral for extraschedular consideration is not warranted, thus the preponderance of the evidence is thus against his claim.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for degenerative disc and joint disease of the lumbar spine (40 percent disabling); peripheral neuropathy of the lower left extremity, secondary to the lumbar spine disability (20 percent disabling); and chronic gastritis, secondary to the lumbar spine disability (10 percent disabling).  His combined disability rating is 60 percent.  The appellant's peripheral neuropathy of the lower left extremity and gastritis are secondary to his lumbar spine disability, thus his conditions are a result for a common etiology.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

Turning to the evidence of record, a review of VA treatment records note persistent treatment for the Veteran's service-connected disabilities.  

A review of Veteran's application for a TDIU indicated that the appellant was last employed full-time in 2001 as a supply supervisor.

During VA examination dated in October 2008, August 2010, October 2010 and January 2012, the appellant reported that he retired because it was time for retirement; however, he stated that the decision was also based on his increased back pain.  

During the November 2012 Board videoconference hearing, the Veteran reported that he was unemployed due to his service-connected lumbar spine disability.

The Veteran was afforded a VA examination in May 2013.  He was unemployed at the time of the examination.  It was noted that he was employed by the Denver VAMC from 1997 to December 2001 in the supply department where his work involved repeatedly lifting heavy boxes and other items, as well as driving and making deliveries.  He reported that in 2001 he had increased low back pain but retired at the time because it was time to do so and he and because he did not want to cause further injury to his back.  He continued to work part-time as a contractor until 2010.  Following examination of the Veteran, the examiner determined that with regard to the appellant's service-connected disabilities that he could be employed in a light physical or sedentary work.  In support of this determination, the examiner determined that within an 8 hours work day, the Veteran could safely lift and carry 10 pounds and push and pull light objects.  He would have difficulty climbing, bending, kneeling or squatting due to his back condition, however he could stand, sit, drive, walk, write, keyboard and answer and speak on a phone.  The examiner further determined that the Veteran's service-connected physical conditions do not allow him to lift have objects, but they don't preclude him for light physical work or siting at a desk and doing telephone, paperwork or computer work.

The Veteran submitted a report from a vocational assessment dated in January 2014 and conducted by a private consultant.  It was noted that the appellant had a high school diploma with one year of college credits with no degree or certificate.  He was employed full-time until 2002 as a supply coordinator.  However, during the last two years of employment, he found it necessary to take excessive unplanned absences due to back pain which were available through the use of accrued sick leave.  Following retirement, he worked part-time a general contractor, but generated very little income doing sporadic light home projects.  The consultant noted that previous VA examinations documented the progression of the appellant's low back and gastritis conditions and the effect on his daily living activities and ability to function in a work setting.  The consultant determined that the appellant's service-connected disabilities have resulted in an inability to secure or follow a substantially gainful occupation.

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities preclude him from substantial gainful employment.  The evidence in favor of the claim includes the competent and credible statements by the Veteran noting that he has not been employed since approximately 2010 due, in part, to his service-connected disabilities.  Also of record is the February 2014 private vocational assessment report, which indicated that the Veteran's service-connected disabilities preclude substantially gainful employment.  

The Board again acknowledges the negative opinion by the May 2013 VA examiner.  However, other evidence reaches a contrary finding, and thus the Board finds equipoise.  Moreover, the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

In light of the above evidence, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to an increased rating for the service-connected lumbar spine disability, currently rated as 40 percent disabling, on an extra-schedular basis is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


